Case 1:18-cv-10955-A.]N Document 20 Filed 02/20/19 Page 1 of 3
Case l:lB-cv-lOQBS-AJN Document 19 Filed 02/19/19 Page l of 3

KEVIN T. CONWAY, ESQ.

500 Pearl Street
NeW York, NY 10007-1312

A’ITORNFYAT LAW
LICENSED IN
N.Y., N.J., CT.
80 Red Schoolhouse Road, Suite 110 c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY10977 500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206 Teaneck, NJ 07666 g
Fax: (845) 352-0481 Tel.‘ (201) 928'{§’;00;:”;_;:.;?: . t '.‘;”i.; ,::i; .;“ \. '5;“,:‘ :;‘;i..;;‘“*§
. 1
'1 1 ‘ g~
February 19, 2019 11 §§
§ z 15
11 11
The Honorable Judge Alison J. Nathan § 1 " 1
United States Courthouse § 5 _
1 1

1';

Re: 1:18-cv-10955-AJN Plaintifj’s First Letter Motion for Extension of T ime within
Which to Ejj”ectuate Service on John Doe Defendant

Dear Judge Nathan:

Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order
extending the time Within Which Plaintiff has to serve the John Doe Defendant With a Summons
and Complaint, and states:

1. Plaintiff commenced this action against the internet subscriber assigned IP
72.227. 171 .249 (“Defendant”) on November 23, 2018, at Which time it filed a complaint alleging
that Defendant copied and distributed one or more of Plaintiff’s copyrighted worl<s, all Without
Plaintiff’ s consent See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,
and requested that Defendant delete and permanently remove, and be enjoined from continuing to
infringe, Plaintiff’s copyrighted Worl<s. See id.

2. On January 23, 2019, Plaintiff Was granted leave to serve a third-party subpoena on

Defendant’s ISP, Chaiter Communication, Inc., to obtain the Defendant’s identifying information

[CM/ECF 15]. Plaintiff issued the subpoena on January 24, 2019 and expects to receive the ISP’s

FEB 1112111;1

;., ..,_n ._.

 

Case 1:18-cv-10955-A.]N Document 20 Filed 02/20/19 Page 2 of 3
Case 1:18-cv~10955-AJI\| Document 19 Filed 02/19/19 Page 2 of 3

response on or about June 4, 2019.

3. Upon receipt of the subscriber’s identifying information, Plaintiff will begin a
thorough investigation to determine if the subscriber is indeed the infringer.

4. Pursuant to Fed. R. Civ. P. Rule 4(m), Plaintiff is required to effectuate service on
to Defendant on February 21, 2019. Because Defendant’s identify remains unknown, Plaintiff is

unable to comply with the current service deadline

5. Procedurally, Plaintiff respectfully requests that the time within which it has to '
39
GWEEEQ

flve (45) days after Plaintiff’s receives Defendant’s identifying information from the ISP, or until

effectuate service of the summons and Complaint on Defendant be extended until at least forty- `

July 22, 2019. The additional time will allow Plaintiff to obtain the ISP’s response, complete its
M

investigation, amend the complaint and effectuate service.
6. This motion is made in good faith and not for the purpose of undue delay.
7. None of the parties will be prejudiced by the granting of this extension
WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate
service of the summons and Complaint on Defendant be extended until July 22, 2019. A proposed
order is attached for the Court’s convenience
Dated: Febiuary 19, 2019 Respectfully submitted,

By: /s/ Kevin T. Conwav

  

so QBDEF§EQ;

 

A,- \

 

" §'oN J. NATHAN
°f`i‘F/`¢§`§'ng nimmer amos

H 1
L\M

Kevin T. Conway, Esq. (KC~3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977-6201
T: 845-352-0206

F: 845-352-0481

E-mail: l<tcmalibu@gmail.com
Attorneyfor Plainzfz`]j”

 

Case 1:18-cv-10955-A.]N Document 20 Filed 02/20/19 Page 3 of 3
Case 1218~cV-10955-AJN Document 19 Filed 02/19/19 Page 3 of 3

CERTIFICATE OF SERVICE

1 hereby certify that on February 19, 2019, l electronically filed the foregoing document
with the Clerl< of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system. 7

By: /s/ Kevin T. Conway

 

 

